Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest controlling invasive Dreissenid mussels with nonnative chlorophyll sources delivering 10-200,000 ug/liter chlorophyll concentration chlorophyll to a body of water at pH 7-8. 
The prior art does not teach or suggest controlling invasive Dreissenid mussels using nonnative chlorophyll sources selected from cyanobacteria, alfalfa, soy beans, wheat grass, wheat straw, barley grass, mulberry, chlorella, sea weed, fresh water moss, spirulina in water to provide the water with 10-200,000 ug/liter chlorophyll. 
Tables 2-18 in the Specification demonstrate that the instant invention is effective at controlling invasive Dreissenid mussels in water with a concentration of chlorophyll ranging from 10-200 micrograms/L provided by a nonnative source of chlorophyll. The Affidavit filed 02/28/22 demonstrates that the instant invention is effective at controlling invasive Dreissenid mussels in water having a concentration of chlorophyll ranging from 52, 000 to 160,000 micrograms/L in the water; wherein the chlorophyll concentration range is  provided by a nonnative source of chlorophyll. The data both in the Specification and Affidavit support the instant claim range 10 ug/L to 200,000 ug/L chlorophyll obtained from nonnative chlorophyll sources being effective at controlling invasive Dreissenid mussels in a body of water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616